Citation Nr: 1725158	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  10-30 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for a left shoulder disability. 

2.  Entitlement to service connection for a left knee disability.  



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1987 to June 1991, to include service in Southwest Asia from October 1990 to April 1991.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

These matters were previously before the Board in January 2014 and June 2016, when they were remanded for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

As noted in the Introduction, the Board's June 2016 remand directed the AOJ to schedule examinations for a left shoulder disability and a left knee disability on the grounds that service connection on a direct basis had been raised by the record.  

VA examinations in March 2014 confirmed diagnoses of degenerative arthritis in the left knee and left shoulder, first diagnosed in 2003.  However, the March 2014 VA examinations did not address the Veteran's in-service manifestations of left shoulder and left knee disabilities.  Further, the 2014 VA examinations did not provide an opinion regarding direct service connection for these disabilities.  

These matters were remanded by the Board in June 2016 for the necessary examinations and more detailed opinions on the nature and etiology of both disabilities.  

Pursuant to the June 2016 Board remand, the Veteran underwent a VA examination in October 2016 of the left shoulder and left knee.  The October 2016 VA examination report is inadequate for rating purposes.  The report does not address the Veteran's lay statements regarding the left shoulder and left knee disabilities.  Specifically, regarding the Veteran's left knee, the 2016 VA examiner did not acknowledge that in 2014 the Veteran reported difficulty standing for prolonged periods, walking, that he occasionally has to wear a knee brace, and that he takes Tramadol to manage the pain.  Relating to the Veteran's left shoulder, the 2016 VA examiner did not address the Veteran reporting difficulty moving, lifting, and not being able to function 100 percent on his job as necessary.  

Additionally, regarding the Veteran's left knee, the 2016 VA examiner failed to note that in March 2013 the Veteran received X-rays on his bilateral knees, showing degenerative joint disease of the left knee.  Specifically, she stated that because the Veteran had not been seen for his knee since 1998, therefore failing to show continuity of symptomatology or treatment, he did not warrant a diagnosis.  However, this assertion, without further explanation, is not sufficient to render a non-diagnosis as she did not consider the Veteran's reports of consistent and continued use of assistive devices, his use to Tramadol to manage his joint pain, and the diagnosis in March 2014.  

Regarding the Veteran's left shoulder, the 2016 VA examiner opined that she could not determine a nexus without resorting to mere speculation but failed to include a rationale as to why.  According to Jones v. Shinseki, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  23 Vet. App. 382 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated private and VA treatment records from October 2016 to the present. 

2.  After completing the development requested above, the Veteran should be scheduled for a new VA examination with a different examiner than the one who performed the October 2016 examination.  The claim file should be made available to the examiner for their review and the examination report must state a review of the file was completed.  After an examination of the Veteran, including any and all necessary tests, including but not limited to x-rays of the left knee and shoulder, the examiner is asked to identify any and all disabilities of the left shoulder and left knee present at any point during the appeal period.  For each disability diagnosed, the examiner should provide a medical opinion as to (a) whether it is at least as likely as not (50 percent probability or more) that any current left shoulder disability began in service or is otherwise related to service, and (b) whether it is at least as likely as not (50 percent probability or more) that a current left knee disability began in service or is otherwise related to service. 

The examiner must specifically address the September 1988 left shoulder injury and the 1991 left knee injury documented in the service treatment records within the context of direct service connection and the significance of these with regard to the examiner's opinions.  

The examiner is advised the Veteran is competent to report his symptoms and history, and such lay statements must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so and refer to the lay statements or treatment records that the examiner is rejecting.  Specifically, address the following lay statements: the Veteran's history of use of Tramadol to manage his joint pain, his inability to walk or stand for long periods of time, his difficulty driving, his difficulty moving and lifting, the radiating, shooting, and burning in the left shoulder and left knee, and the escalation of pain of both joints since his exit from service.  

The medical opinion must include a complete rationale for the opinions provided.  If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to mere speculation.  Any missing evidence that would enable the examiner to provide the opinion should also be identified.  

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the action taken above, readjudicate the issues on appeal in light of all the evidence of record.  If the benefits sought on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




